Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.824 Filed 03/17/21 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
CARDELL SANDERS, JR.,
Plaintiff, Case No. 20-cv-13014
VS. Judge: Drain

GENESEE COUNTY, PAUL WALLACE, JAY PARKER, JOE LEE, JOHN DOE
1, CHARTER TOWNSHIP OF FLINT, SHANA MCCALLUM, SEAN POOLE,
LACEY LOPEZ, ALEX MINTO, JOHN DOE 2, DAVID LEYTON, and JANET
MCLAREN,

Defendants,
And

GENESEE COUNTY,
Counter-Plaintiff.

MOTION TO ACCEPT RULE 26(F) REPORT WITHOUT PLAINTIFF’S
SIGNATURE AND TO COMPEL PLAINTIFF’S COUNSEL TO PROVIDE
REASONABLE DATES FOR PLAINTIFF’S DEPOSITION

CELESTE M. DUNN (P61819) BARNEY R. WHITESMAN (P30526)

 

Attorney for Plaintiff Attorney for Genesee County Defendants
PO Box 230 1121 S. Grand Traverse

Clarkston, MI, 48347 Flint, MI, 48502

(248) 701-3467 (810) 239-1430
celestemdunnplc@gmail.com secretarywhitesman@aol.com

 

 

RHONDA R. STOWERS (P64083)
Plunkett & Cooney

Attorney for Flint Township Defendants
111 E. Court St, Ste 1B

Flint, MI, 48502

(810) 232-3169
rstowers@plunkettcooney.com

 

Genesee County Defendants, by their attorney, Barney R. Whitesman, say:

Ls The Rule 26 conference was conducted on February 15, 2021.
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.825 Filed 03/17/21 Page 2 of 7

2. Genesee County Defendants’ counsel forwarded a proposed Rule
26(f) report to the other lawyers for approval on February 19, 2021.

3. On the afternoon of March 1, 2021, the fourteenth day, Plaintiffs
counsel responded with revisions which were unacceptable, inasmuch as they
made it appear that Plaintiffs position was also the position of Genesee County
Defendants in certain material respects.

4. Accordingly, counsel for Genesee County Defendants revised the
proposed Rule 26(f) report to make the parties’ separate positions clear and so
there would be no misunderstanding as to which party advocated which position.

5. That revised Rule 26(f) report was submitted to Plaintiff's counsel for
signature on March 4, 2021 after oral approval by Co-Defendants’ counsel.

6. On March 15, 2021, Plaintiff's counsel forwarded a draft with
revisions, to which both Defense counsel immediately made minor revisions to
their respective positions, and forwarded same to Plaintiff's counsel for approval
the same day.

Fs Genesee County Defendants request that this Court accept the report
without Plaintiff's counsel’s signature if same is not approved and filed by March

19, 2021.
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.826 Filed 03/17/21 Page 3 of 7

8. A copy of the report is appended as Exhibit A without the actual
discovery disclosures which the parties previously exchanged, which are
voluminous.

9. Further, Genesee County Defendants’ counsel have been requesting
proposed dates for Plaintiff's deposition for some time, beginning February 19,
2021. Requests were made on February 19, 2021, March 1, 2021 (twice), and
March 9, 2021. On February 19, 2021, specific dates were proposed by Genesee
County Defendants. See the attached Exhibit B.

10. On March 5, 2021, Plaintiff’s counsel’s response was only in May or
June, but without specific dates. Genesee County Defendants contend that waiting
until late May or June is not reasonable.

11. Plaintiff has not reasonably cooperated in framing a discovery plan for
Plaintiff's deposition.

12. Movant has in good faith conferred by email with Plaintiff's counsel
in an effort to obtain the relief sought without court action, but has not been able to
obtain concurrence. Counsel for Flint Township concurs in the Motion as to the
Rule 26(f) report and takes no position as to Plaintiff's deposition.

Wherefore, Genesee County Defendants request that their attached Rule

26(f) Report be accepted as filed if Plaintiff does not sign by March 19, 2021 and
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.827 Filed 03/17/21 Page 4 of 7

that Plaintiff be ordered to provide at least 5 proposed dates for his deposition
between now and May 5, 2021.
Pursuant to 28 USC 1746, I declare under the penalty of perjury that the

foregoing is correct and true.

Date: Ate(z Ipeveer / Whetlete —

Barney R. Whitesman

 

 
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.828 Filed 03/17/21 Page 5of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
CARDELL SANDERS, JR.,
Plaintiff, Case No. 20-cv-13014
VS. Judge: Drain

GENESEE COUNTY, PAUL WALLACE, JAY PARKER, JOE LEE, JOHN DOE
1, CHARTER TOWNSHIP OF FLINT, SHANA MCCALLUM, SEAN POOLE,
LACEY LOPEZ, ALEX MINTO, JOHN DOE 2, DAVID LEYTON, and JANET
MCLAREN,

Defendants,
And

GENESEE COUNTY,
Counter-Plaintiff.

BRIEF IN SUPPORT OF MOTION TO ACCEPT RULE 26(F) REPORT
WITHOUT PLAINTIFF’S SIGNATURE AND TO COMPEL PLAINTIFF’S
COUNSEL TO PROVIDE REASONABLE DATES FOR PLAINTIFF’S

 

DEPOSITION
CELESTE M. DUNN (P61819) BARNEY R. WHITESMAN (P30526)
Attorney for Plaintiff Attorney for Genesee County Defendants
PO Box 230 1121 S. Grand Traverse
Clarkston, MI, 48347 Flint, MI, 48502
(248) 701-3467 (810) 239-1430
celestemdunnple@gmail.com secretarywhitesman@aol.com

 

 

RHONDA R. STOWERS (P64083)
Plunkett & Cooney

Attorney for Flint Township Defendants
111 E. Court St, Ste 1B

Flint, MI, 48502

(810) 232-3169
rstowers@plunkettcooney.com
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.829 Filed 03/17/21 Page 6 of 7

TABLE OF CONTENTS

CONTROLLING AUTHORITY.........cccccccccsceesseteeesseeenees 2
STATEMENT OF THE ISSUES. .......ccecscceeeseseeeessseeeeetseees 3
STATEMENT OF FACTS ......cccccecececeesseeecensceeeessseesensenes 3
ANALYSIS...cccccccccceececeeeeeseeeetsecevseecevsseeesesesseneeeesanens 3
CONTROLLING AUTHORITY
FR Civ P 30...ccccccecesceceeseceeeseecestecevsecesnsevenseseerseteenseen 3
FR Civ P36(f).cccccccsscccececceeseeeeesececesseeceseeensseseessteseseees 3
FR Civ P 39(f).ccccccccsccccesceceeseceesecevscecevsrsceesssesenseeersneen 3
APPENDIX

EXHIBIT A — PROPOSED RULE 26(f) REPORT

EXHIBIT B— EMAILS
Case 2:20-cv-13014-GAD-DRG ECF No. 59, PagelD.830 Filed 03/17/21 Page 7 of 7

STATEMENT OF THE ISSUES

I. WHETHER AN ORDER SHOULD ISSUE ACCEPTING THE
RULE 26(f) REPORT WITHOUT SIGNATURE OF PLAINTIFF’S COUNSEL
AND COMPELLING PLAINTIFF TO COOPERATE IN THE SCHEDULING
OF HIS DEPOSITION?

STATEMENT OF FACTS

Genesee County Defendants incorporate paragraphs | through 12 of their

Motion as if set forth fully herein.
ANALYSIS
I. AN ORDER ACCEPTING THE RULE 26(f) REPORT AND
COMPELLING PLAINTIFF’S COUNSEL TO PROVIDE REASONABLE
DEPOSITION DATES IS WARRANTED.

Genesee County Defendants rely on FR Civ P 36(f) as to the Rule 26(f)

report and FR Civ P 39(f) as to cooperation in framing a discovery plan. FR Civ P

30 authorizes depositions on oral examination.

Date: __ 2 fe iZ bucey Yl tea

Barney RK. Whitesman

 

CERTIFICATE OF SERVICE
‘The undersigned certifies that the foregoing instrument was
served upon all parties to the above cause to each of the attorneys
of record herein at their respective addresses disclosed on the
pleadings on_yigncis |= 200)
~ [] Overnight Courier [] FAX O Emailed
7 5 Hand Delivered Cj US. Mail E filed
O

Mail Scanned (© Other
Signature :
